Citation Nr: 1124962	
Decision Date: 06/30/11    Archive Date: 07/06/11

DOCKET NO.  08-19 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah



THE ISSUE

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a psychiatric disorder other than PTSD, claimed as depression, to include on a secondary to degenerative disk disease of the lumbar spine.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1987 to November 1991.

These matters were last before the Board of Veterans' Appeals (Board) in April 2010, on appeal of an October 2006 rating decision of the Salt Lake City, Utah Regional Office (RO) of the Department of Veterans Affairs (VA).  

In April 2009, the Veteran, accompanied by his authorized representative, appeared at a hearing held before the below-signed Veterans Law Judge in Salt Lake City, Utah.  A transcript of that hearing has been associated with the claims file. As part of its present decision, the Board has reviewed the record in depth, including with regard to determining whether the Veteran was afforded his due process rights in the development of evidence through testimony.  At the hearing, the Veteran was afforded an extensive opportunity to present testimony, evidence, and argument.  The transcript reveals appropriate colloquies were conducted between the Veteran and the undersigned, in accordance with Stuckey v. West, 13 Vet. App. 163 (1999) and Constantino v. West, 12 Vet. App. 517 (1999) (relative to the duty of hearing officers to suggest the submission of favorable evidence).

The transcript also reflects that the Veterans Law Judge conducted the hearing in accordance with the statutory duties to "explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position," pursuant to 38 C.F.R. § 3.103(c)(2), as explained by the Court in Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Specifically, the transcript of the hearing reflects that the Veterans Law Judge identified the material issue - whether the Veteran had any evidence of a relationship between a current mental health diagnosis and service.  The Veterans Law Judge asked the Veteran about his in-service experiences and medical treatment.  As such, the Board finds that the hearing officer's duties in 38 C.F.R. § 3.103(c)(2) were met and that the Veteran was not prejudiced by the hearing that was provided. See Bryant, 23 Vet. App. at 498 (citing to 38 U.S.C. § 7261(b)(2); Shinseki v. Sanders, 129 S. Ct. 1696, 1704 (2009)).  The April 2009  hearing was legally sufficient.

The Board again notes that issues of entitlement to service connection for an undiagnosed (Gulf War) illness, service connection for tinnitus, and whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss have been raised by the record (see materials submitted by the Veteran in December 2009), but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they remain referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran is competent to testify as to his symptomatology, but his testimony is not credible.  

2.  The preponderance of the evidence reflects that the Veteran does not have PTSD or any other psychiatric disability due to any incident of his active duty service.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for PTSD are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

2.  The criteria for the establishment of service connection for a psychiatric disability other than PTSD are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board will discuss the relevant law which it is required to apply.  This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (Implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (The Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Duties to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2009).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  Under VCAA, VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim. 38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

After having reviewed the record on appeal, the Board concludes that the notice requirements of the VCAA have been satisfied.  The notice and assistance provisions of the VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The RO sent the Veteran a letter in July 2005, which informed him of the requirements needed to establish entitlement to service connection.  The Veteran also was informed in a March 2006 letter as to how a disability rating and effective date would be assigned if his claims were granted, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  These letters were sent prior to the initial adjudication.

As noted above, this matter was previously remanded.  In July 2009 and April 2010, the Board directed that the AMC provide the Veteran with notice pursuant to 3.304(f).  This notice was sent in May 2010.  Although the May 2010 letter was sent to the Veteran subsequent to the initial adjudications, he is not shown to be prejudiced by the timing of the notice.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case (SOC) or SSOC, is sufficient to cure a timing defect); Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (prejudicial error analysis is not necessary if subsequent notice, followed by readjudication, has been provided).

VA also has a duty to assist a veteran in obtaining evidence necessary to substantiate a claim.  The Veteran's service treatment records, VA medical records, private medical records, and lay statements have been associated with the claims file.  This matter was remanded in July 2009 for the provision of a VA mental disorders examination and in April 2010 for the collection of private records and for the provision of an additional examination.  The record reflects that all available private records have been gathered and examinations were conducted in September 2009 and June 2010.  

Additional notice has been provided to the Veteran, additional private records have been gathered, and VA examinations have been conducted in accordance with the prior remands.  The AMC readjudicated the claims in an April 2011 supplemental statement of the case (SSOC).  Thus, the Board finds that all actions and development directed in the earlier remands have been completed in full.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Veteran and his representative have not made VA aware of any additional evidence that needs to be obtained in order to fairly decide his claim. As such, the Board finds that the duty to assist has been met and the record, as it stands, includes sufficient competent evidence to decide the claims.  See 38 C.F.R. § 3.159(c)(4).  Under these circumstances, no further action is necessary to assist the Veteran.

In sum, the record reflects that the facts pertinent to the claims being decided have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations.  That is to say, "the record has been fully developed," and it is "difficult to discern what additional guidance VA could [provide] to the Veteran regarding what further evidence he should submit to substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).   Accordingly, the Board will adjudicate the claim on the merits.

Service Connection

The Veteran seeks service connection for a PTSD and for a psychiatric disability, other than PTSD, claimed as depression secondary to a back injury.  As entitlement to service connection for a back injury was denied by the Board in April 2010, service connection for a psychiatric disability on a secondary basis to back injury is not a theory of entitlement that would avail the Veteran of any benefit.  38 C.F.R. § 3.310(a) (2010).  However, the Board will address entitlement to service connection for a psychiatric disability on a direct basis to service and also on the basis of aggravation of a pre-existing condition.  See Robinson v. Mansfield, 21 Vet. App. 545 (2008) (the Board must address theories of entitlement that are explicitly raised by the claimant or the evidence of record).

The benefit of the doubt rule provides that a veteran will prevail in a case where the positive evidence is in a relative balance with the negative evidence.  Therefore, a veteran prevails in a claim when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise.  It is only when the weight of the evidence is against a veteran's claim that the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the preponderance of the evidence is against the claims and, as such, they must be denied.  38 U.S.C.A. § 5107(b); Alemany v. Brown, 9 Vet. App. 518 (1996); Brown v. Brown, 5 Vet. App. 413 (1993) (Under the "benefit-of-the-doubt" rule, only where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the claimant shall prevail upon the issue).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his or her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the appeal.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

The Veteran has contended that he experiences PTSD as the result of his in-service experiences and depression as the result of an in-service back injury.  Although, as noted above, the back injury is not service-connected and therefore cannot serve as a basis for a secondary claim, the Board notes that the 2009 examiner observed that the Veteran "had difficulty with his psychosocial adjustment prior to his service in the Navy, during his service, and after his service."  As such, the Board will address service connection for a psychiatric disability on a direct basis, and aggravational basis, to service.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  

Demonstration of continuity of symptomatology is an alternative method of establishing the second and third Shedden/Caluza element under 38 C.F.R. § 3.303(b).  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Brown, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

The Veteran's service treatment records reflect that he was evaluated as normal at time of enlistment in October 1987.  He reported on an October 1987 self report of medical history that he did not have depression or nervous trouble, but he noted past substance use.  Service treatment records, part of which are illegible, reflect that the Veteran was treated twice in service for substance use.  His November 1991 separation examination was also normal and the Veteran again reported on an accompanying self report of medical history that he did not have any depression.

Records from McKay-Dee Hospital Center reflect that the Veteran sought private mental health treatment in September 1993.  At that time, he reported being intermittently suicidal since age 21.  The records show that the Veteran was diagnosed with recurrent major depression, dysthymia, alcohol abuse and dependence, and a history of psychoactive substance abuse.  However, none of those diagnoses were correlated to the Veteran's military experiences.   A December 1993 note also reflects a diagnosis of personality disorder.

In February 1998, the Veteran received VA mental health treatment for depression, substance abuse, and anxiety with panic. 

In August 2001, the Veteran was treated for a resolving virus and informed VA health care providers that he had been experiencing depression and paranoia for several months.  He was seen in September 2001 for an evaluation of his depression medication.  The evaluation notes reflect that he reported seeing an airliner shot down and an oil tanker burn during service; he was diagnosed with recurrent major depressive disorder and, provisionally, generalized anxiety disorder.  A December 2001 VA treatment note reflects that the Veteran reported experiencing panic attacks and depression ever since his service in the Navy.

In December 2002 he was seen for depression and reported anxiety over financial problems.  A separate December 2002 VA treatment note assessed the Veteran with recurrent major depression and reflects that a diagnosis of schizoaffective disorder was being ruled out.  VA treatment notes again reflect a diagnosis of depression in January 2003.  In May 2003 he was diagnosed with depression, anxiety, and substance abuse.  A December 2003 treatment note shows treatment for depression and alcohol dependence; stressors reported at that time were financial and relationship-oriented.

A March 2004 treatment note indicates a diagnosis of dysthymia and that the Veteran was experiencing anxiety as the result of financial stressors and personal relationships.  In June 2004 he was diagnosed with major depression and alcohol dependency.

A January 2005 PTSD screen was negative.  A February 2005 treatment note reflects that the Veteran reported drinking heavily for the past 25 years.  In March 2005 the Veteran was seen by VA for medication management for depression.  His depression was described as "atypical" and accompanied with alcohol dependence.  In May 2005 the Veteran reported that he had been "struggling" some since military service, but he denied experiencing PTSD.

A June 2005 VA treatment note observes dysthymia and major depression as part of the Veteran's medical history.  Other June (and May) 2005 notes reflect treatment for substance abuse.  A July 2005 mental health treatment note reflects that the Veteran was "writing through" his experiences in the Navy and had been diagnosed with depression.  A later July 2005 VA mental health treatment note states that the Veteran was experiencing depressive symptoms that "appear related to tragic events that occurred during his military service: fire on ship, shooting down of airline and loss of so many innocent people."  An August 2005 treatment note reflects a diagnosis of depression and that the Veteran reported that he needed to "get [his] thoughts sorted out from the military."

A February 2007 VA treatment note reflects diagnosis of depression.  June 2007 VA depression and PTSD screens were positive.  In July 2007 the Veteran was observed to have situational mental health symptoms.

In September 2007, the Veteran presented for VA mental health treatment, stating that he had PTSD.  In October 2007, the director of a VA PTSD treatment center stated that the Veteran was "difficult to assess for possible military-related PTSD." While he diagnosed the Veteran with PTSD symptoms, he observed that the symptoms seemed more like anxiety than PTSD.  An October 2007 VA physician provided a provisional diagnosis of PTSD with associated anxiety and depression.  In November 2007, the Veteran was given a "sub-clinical" diagnosis of PTSD by a physician.  In December 2007, a licensed clinical social worker diagnosed PTSD.  November and December 2007 VA treatment notes reflect that the Veteran was diagnosed with "PTSD symptoms" as well as alcohol abuse and depression.

The Veteran was afforded a VA examination in December 2007.  The examination report reflects review of the claims file.  The examiner reported that the Veteran stated he joined the military after losing a job due to substance abuse and also reported being depressed prior to military service.  The examiner observed that the Veteran appeared to adjust "marginally" to military service with polysubstance abuse.  The examiner diagnosed the Veteran with major depression with psychotic features, alcohol dependence, polysubstance abuse, anxiety disorder "with history of panic attacks and alleged posttraumatic stress disorder symptoms," and probable personality disorder with paranoid and narcissistic traits.  However, the examiner opined that none of the diagnoses were related to military service, explaining that substance abuse disorder was well-established prior to military service, the Veteran reported experiencing depression prior to service, any PTSD symptoms did not meet DSM criteria, and reported traumatic events did not rise to the level needed for PTSD diagnosis.  In sum, there was "no firm support" for a PTSD diagnosis.  

The examiner also observed that the Veteran stated he experienced PTSD symptoms three (3) months after separating from service, but noted that there was no mention of PTSD in the claims file until more recently.  The examiner also observed that the history provided by the Veteran contained contradictions; the examiner stated that could be due to memory difficulties caused by substance abuse or the Veteran's attempt to portray his mental health disorders as related to service.  

In April 2008, the Veteran was again seen for VA mental health treatment and was given a sub-clinical diagnosis of PTSD; he was diagnosed with PTSD symptoms in April 2008.  August 2008 and March 2009 VA treatment notes also reflect sub-clinical diagnoses of PTSD.

A September 2009 VA examiner again noted that the Veteran's depression and alcohol dependency pre-dated his military service.   The examination report also observes that references to PTSD did not appear in the treatment record for many years after service.  The examiner stated that the Veteran had difficulty with psychosocial adjustment prior to military service, during military service, and after military service.  The Veteran's symptoms were noted as consistent with depression; the examiner also noted that the Veteran reported very high levels of anxiety.  

The examiner diagnosed the Veteran with major depressive disorder and generalized anxiety disorder.  The examiner opined that the diagnoses were not directly related to military service.  Specifically, the examiner noted that the Veteran reported not being happy since age 14 and observed that he experienced reactive depression after his divorce prior to the military.  In regard to anxiety, the examiner stated that one of his focuses of anxiety was guilt over the accidental downing of an Iranian passenger aircraft, but that he also had several other worries.  The examiner stated that his symptoms appeared like PTSD, but his traumatic experiences did not meet this diagnostic requirements for a diagnosis of PTSD.  The examiner concluded that the Veteran's depression was not likely related to any in-service injury.

The Veteran was afforded another VA examination in June 2010.  The report reflects review of the entire claims folder and provides a thorough history of the Veteran's mental health treatment.  The examiner noted that the Veteran had a history of substance abuse and legal problems since age 15 which could be explained by antisocial traits as shown by his diagnosis of personality disorder.  

The examiner explained that, by definition, personality disorder onset prior to military service.  Based on examination and interview with the Veteran, the examiner opined that there was no objective evidence of permanent aggravation or worsening beyond a natural progression due to military service.  The examiner observed that polysubstance abuse and personality disorder existed prior to service, but clinically significant depression or psychotic features did not.  Based on his review of the record, he opined that depressive and psychotic features present prior to 2007 were substance-induced.  The examiner opined that no condition was worsened beyond a natural progression as the result of military service.

In February 2011, a VA staff psychiatrist wrote to VA and stated that he had treated the Veteran since November 2009.  He noted that PTSD was not an official diagnosis for the Veteran.  However, he stated that he believed the Veteran's depression and anxiety were "tightly woven" to his military experience.


Service connection for PTSD

As the criteria for entitlement to service connection for PTSD are not met, based upon evidence the Veteran does not meet the diagnostic criteria for PTSD, the claim for service connection for PTSD is denied.

The criteria for establishing service connection for PTSD are: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which provides that all psychiatric diagnoses must conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. § 3.304(f) (2010).

Prior to this decision, a new regulation, to be codified at 38 C.F.R. § 3.304(f)(3), regarding PTSD claims went into effect.  See 75 Fed. Reg. 39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)).  However, as this amendment requires a diagnosis of PTSD by a VA psychologist of psychiatrist, and there is no such diagnosis of record, the new regulation is not applicable to his claim and will not be discussed.

Generally, if a veteran's stressor is unrelated to hostile military or terrorist activity, his lay testimony, in and of itself, is insufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain credible supporting information from an independent source (such as service records) corroborating his testimony or statements.  Cohen, 10 Vet. App. at 146-47; Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996); see also Sizemore v. Principi, 18 Vet. App. 264, 270 (2004) (a veteran's lay testimony alone is insufficient proof of a noncombat stressor).  The available sources for corroboration of a claimed stressor may include sources of evidence such as competent lay statements from third-party individuals, and are not directly limited to service records.  See Cohen, 10 Vet. App. at 143.  Credible supporting evidence of the actual occurrence of an in-service stressor does not require "that there be corroboration of every detail including the appellant's personal participation in the identifying process."  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  



The Veteran claims to experience PTSD secondary to witnessing, on television, the aftermath of the USS Vincennes shooting down a civilian Iranian plane, seeing an oil tanker hit a landmine and burn, experiencing a ship fire in Bahrain, and having a gun put to his head by a fellow ship-member during a "secure the alert."  

Having reviewed the record, the Board has determined that the criteria for service connection for PTSD are not met.  Although the Veteran has reported experiencing PTSD symptoms within three (3) months of separation from service, no health care professional noted any symptoms of PTSD until 2007.  Indeed, a 2005 PTSD screen was negative and the Veteran then denied experiencing PTSD.  

The Veteran's contention in this regard is not credible as it is directly contradicted by his own then-contemporaneous account.  VA cannot ignore a veteran's testimony simply because the veteran is an interested party, but his personal interest may affect the credibility of the evidence.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  The Veteran is competent to report his symptoms, per Layno v. Brown, 6 Vet. App. 465 (1994), but he is, due to the inconsistencies between his reports and the evidence of record, not credible in his account.  Further, as a layperson, the Veteran is not competent to give a medical opinion on diagnosis, causation, or aggravation of a medical condition.  Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998).

Although the Veteran has been diagnosed with PTSD by a VA social worker, VA physicians and psychiatrists have stated that he does not meet the diagnostic criteria for PTSD.  The Court held in Cohen v. Brown, 10 Vet.App. 128 (1997) that a diagnosis of PTSD by a medical professional should provide a basis for such a presumption of symptomatology and stressors unless evidence showed to the contrary.  10 Vet. App. at 140 (italics added for emphasis).  

Here, VA health care professionals (other than social workers) and three (3) VA examiners have stated that the stressors reported by the Veteran do not meet diagnostic criteria for PTSD.  Those practitioners have also stated that his symptoms do not warrant a diagnosis of PTSD; all PTSD-related diagnoses made by non-social workers were either subclinical or limited to observance of PTSD-like symptoms.  A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which provides that all psychiatric diagnoses must conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. § 3.304(f).

Thus, the most persuasive and competent evidence of record does not support the Veteran's claim of entitlement to service connection for PTSD.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).  As such, the preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A.§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Service Connection for Psychiatric Disability other than PTSD

Secondary service connection shall be awarded when a disability is "proximately due to or the result of a service-connected disease or injury." 38 C.F.R. § 3.310(a).  See Libertine v. Brown, 9 Vet. App. 521, 522 (1996); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service- connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (en banc).  Establishing service connection on a secondary basis therefore requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.

A pre-existing injury or disease will be considered to have been aggravated by active service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during wartime service.   Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.   38 U.S.C.A. 1153; 38 C.F.R. § 3.306(b).

Generally, veterans are presumed to have entered service in sound health condition.  See 38 U.S.C.A. § 1110 (West 2002).   The presumption of soundness provides that a veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment or was aggravated by such service.  38 C.F.R. § 3.304(b) (2010).   Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) [noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence"].  It is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the no- aggravation result be "undebatable." See Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993)).

VA's General Counsel has held that to rebut the presumption of sound condition, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See VAOPGCPREC 3- 2003; see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. §§ 3.304, 3.306(b) (2010).

A finding of aggravation is not appropriate in cases where the evidence specifically shows that the increase is due to the natural progress of the disease.  Furthermore, temporary or intermittent flare-ups of a pre-existing disease during service are not sufficient to be considered aggravation of the disease unless the underlying condition, as contrasted to symptoms, worsens.  See Jensen v. Brown, 4 Vet. App. 304, 306- 07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).  If the disorder becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling than it was at entrance into service, the disorder is not presumed to have been aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 (1996).

Although substance abuse was noted upon the Veteran's entrance into service, no psychiatric disability was noted and, as such, he is entitled to the statutory presumption that he was of sound condition, unless clear and convincing evidence can be shown to rebut the presumption.  In determining whether the presumption is rebutted by clear and convincing evidence, the Board observes thatVA examiners have diagnosed him with a personality disorder and stated that, by definition, such a disorder preexisted military service.  Further, the Veteran himself has reported that he experienced depression prior to service - specifically noting that he had not been happy since age 14, was depressed as a result of his divorce prior to service, and had experienced suicidal feelings since age 21.

Based on the foregoing, the first prong of rebutting the presumption of soundness has been satisfied.  To fully rebut the presumption, the record must also contain clear and unmistakable evidence that any preexisting disability was not aggravated by active service.  In this regard, the service treatment records clearly reflect treatment for substance abuse, but no treatment for other psychiatric disabilities.  The Veteran has received three (3) VA examinations and although all examiners observed that he experienced some mental health issues prior to service, no examiner, or other health care provider, has opined that his military service worsened, beyond a natural progression, or aggravated any preexisting psychiatric disability.  Further, the 2010 examiner explicitly stated that no condition was worsened beyond a natural progression as the result of military service.  However, the 2009 examiner did state that the Veteran experience recurrence of depression due to stressful events and noted that he reported stressful events during his service.  A February 2011 psychiatrist also noted his belief that "depression and anxiety are tightly woven to his military experience."  For these reasons, it cannot be found that there is clear and unmistakable evidence that any preexisting depression was not aggravated by active service. Therefore, the second prong for rebutting the presumption of soundness has not been satisfied. Accordingly, the presumption remains intact and the claim must be analyzed on an incurrence basis.

As noted above, the Veteran stated on a self report of medical history at the time of his discharge from service that he did not experience depression.  In 1993 he sought private treatment and was diagnosed with recurrent major depression, dysthymia, alcohol abuse and dependence, and a history of psychoactive substance abuse.  However, none of those diagnoses were correlated to the Veteran's military experiences.   Treatment records reveal additional mental health treatment, but no mention of any relationship to service, until September 2001 when the Veteran was evaluated for depression medication and reported seeing an airliner shot down and an oil tanker burn during service.  

In December 2001, the Veteran reported experiencing panic attacks and depression  since his service in the Navy.  In December 2003 and March 2004, the Veteran was observed to be depressed and anxious due to financial stressors and personal relationships.  In July 2005, the Veteran reported that he was "writing through" his experiences in the Navy - a VA health care provider noted at that time that the Veteran was experiencing depressive symptoms that "appear related to tragic events that occurred during his military service."  In August 2005 the Veteran reported that he needed to "get [his] thoughts sorted out from the military."  He informed the 2007 VA examiner that he had been depressed since the military.  In regard to these statements by the Veteran to his healthcare providers, the U.S. Court of Appeals for Veterans Claims (Court) has held that medical history provided by a veteran and recorded by an examiner without additional enhancement or analysis is not competent medical evidence.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  

Although the Court also has held that VA cannot reject a medical opinion simply because it is based on a history supplied by a veteran, the critical question is whether that history was accurate and, as indicated above, the Veteran has given multiple, inconsistent versions of his medical history.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); see also Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006).  Specifically, the Veteran has reported being depressed since age 14, suicidal since age 21, depressed as a result of his divorce prior to military service, and depressed due to his military service.

Medical professionals have observed that the Veteran's depression pre-dated his time in service and his mental health symptoms have been described both as situational and as due to polysubstance abuse.  The 2007 VA examiner opined that depression was not related to military service and stated that the Veteran's account of his symptoms could be due to memory difficulties caused by substance abuse or part of an attempt to portray his mental health disorders as related to service.  This opinion is supported by the 2009 and 2010 VA examination reports which state, respectively, that his mental health diagnoses are not related to service and were not aggravated or worsened by service.

Although in February 2011, a VA staff psychiatrist wrote to VA and stated that he believed the Veteran's depression and anxiety were "tightly woven" to his military experience, that opinion is not thoroughly explained.  The Court has held that a physician's review of the claims file is not the determinative factor is assigning probative value, see Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008), but it noted that a physician should have information regarding relevant case facts.  The VA examination reports reflects that those health care providers thoroughly reviewed the record and were aware of the Veteran's treatment history.  Further, their opinions are explained and supported - the 2011 letter provides no explanation for the opinion.  The Court also has held that a medical opinion must contain not only clear conclusions with supporting data, but a reasoned medical explanation connecting the two.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  


The only recent medical opinions of record that provide both clear conclusions and reasoned medical explanations, are those of the VA examiners.  As noted, the VA examiners reviewed the claims file, including service and post-service medical records, and interviewed and examined the Veteran.  On these evidentiary bases, the examiners concluded that current mental health diagnoses were not directly related to service or worsened or aggravated by service.  Further, as the Veteran's account of his medical history is not credible due to the inconsistencies noted above and the 2011 medical opinion is not reasoned and explained, the preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A.§ 5107(b); Gilbert, 1 Vet. App. at 55-57.


ORDER

Service connection for PTSD is denied.

Service connection for a psychiatric disability other than PTSD is denied.


____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


